Case 8:19-cv-01335-JLS-KES Document 1-7 Filed 07/08/19 Page 1 of 8 Page ID #:156




                         EXHIBIT F




                                                                       Exhibit F
                                                                        Page 1
Case 8:19-cv-01335-JLS-KES Document 1-7 Filed 07/08/19 Page 2 of 8 Page ID #:157
                                                     /<      !     &3~MAR                              282013
     Section 6                                                              510(k) Summary


                   6. 510(k) Summary
     This 510(k) summary of safety and effectiveness information is being submitted in
     accordance with the requirements of SMDA 1990 and 21 CER 807.92.

         APPLICANT:                 Blockade Medical
         DATE PREPARED:             March 19, 2013
         CONTACT PERSON:            Rebecca K Pine
                                    Blockade Medical
                                    18 Technology Dr.
                                    Suite 169
                                    Irvine, CA 92618
                                    Phone: (760) 809.5178
         TRADE NAME:                Barricade Embolization Coil System
         COMMON NAME:               Neurovascular embolization device
         CLASSIFICATION             Neurovascular embolization device
         NAME:

         DEVICE                     Class 2, per 21 CFR 882.5950
         CLASSIFICATION:

         PRODUCT CODE               HCG

         PREDICATE DEVICES:         Guglielmi Detachable Coils- GDC 360' (K103355,
                                    *K093142)
                                    Hydrocoil Embolic System (K120908)
                                    Microplex Coil System (K093358)



     Substantially Equivalent To:
     The Barricade Embolization Coil System is substantially equivalent in intended use,
     principal of operation and technological characteristics to the Gugliklmi Detachable Coils
     (K103355) the Microplex Coil System (K093358) and the Hydrocoil Embolic System
     (K]120908).

     Description of the Device Subject to Premarket Notification:
     The Barricade Embolization Coil System (BCS) is a series specialized coils that are
     inserted into the vasculature under angiographic visualization to embolize intracranial
     aneurysms and other vascular anomalies. The system consists of an embolization coil
     implant comprised of platinum/tungsten, affixed to a delivery pusher with an introducer
     sheath to facilitate insertion into the hub of a microcatheter. The system is available in
     various shapes, lengths and sizes. The devices are to be placed into aneurysms to create
     blood stasis, reducing flow into the aneurysm and thrombosing the aneurysm. Upon

      Blockade Medical                                              Page 31 of 146
      Barricade Embolization Coil                                   Premarket Notification   -

      System




                                                                                                  Exhibit F
                                                                                                   Page 2
Case 8:19-cv-01335-JLS-KES Document 1-7 Filed 07/08/19 Page 3 of 8 Page ID #:158


     Section 6                                                                                   510(k) Summary


     positioning coils into the aneurysm, the coils are electrolytically detached from the
     delivery pusher in serial manner until the aneurysm is occluded.

     Indication for Use:
     The Barricade Coil System is intended for the endovascular embolization of intracranial
     aneurysms and other neurovascular abnormalities such as arteriovenous malformations
     and arteriovenous fistulae. The Barricade Coil System is also intended for vascular
     occlusion of blood vessels within the neurovascular system to permanently obstruct blood
     flow to an aneurysm or other vascular malformation and for arterial and venous
     embolizations in the peripheral vasculature.

     Technical Characteristics:
     The Barricade Embolization Coil System has similar physical                                         and technical
     characteristics to the predicate devices as outlined in the table below:

                                    Barricade             GDC 3600              Hydrocoil             Microplex      Coil
                                    Embolization          (1(103355,            Embolic System        System (K(093358)
                                    Coil System           K(093 142)            (K 120908)
                                    Facilitates           SAME                  SAME                  SAME
                                    endovascular
                                    embolization
                                    of intracranial
                                    aneurysms and
                                    other
                                    vascular
                                    abnormalities
     Primary      Coil              O.01O"-O.0147'        0.O1O'-O.015"         0.008"-0.015"         0.0095"-0.0l51'
     Diameter
     Coil    Secondary              1.5mm -I 5mm          1.5mum   -   25mm     2mm-24mm              2-24mm
     diameter
     Coil        Wire               O.00125"-O003"        Unknown               0.002"-0.004"         0.00125"-0.004"
     Diameter
     Secondary Shapes               Complex/Helical       Complex/Helical       Helical               Complex/Helical
     Coil Types                     Framing,  Filling,    Framing, Filling,     Framing, Filling,     Framing, Filling,
                                    Finishing             Finishing             Finishing             Finishing
     Coil length                    lcm   -40cm           I1cm - 50cm           2cm-50em              2-68cm
     Main          Coil             Platinum/Tungsten     Platinum/Tungsten     Platinum/Tungste      Platinum/Tungsten.
     Material                       alloy                 alloy                 n alloy               alloy
     Coil delivery                   Stainless   steel    Stainless steel        Stainless steel      Stainless steel
         _____________wire/pusher                         wire/puher            wire/pusher           wire/pusher
     Coil detachment                Electrolytic          Electrolytic           Thermo-              Thermo-mechanical
                                                                  re rmechanical
                                                                       us
     Detachment                     Detachment            Boston Scientific     V-Grip                V-Grip Detachment
     equipment                      Control    Power      Detachable Coil       Detachment            Controller
                                    Supply, ED2-BL        Po wer Supply or      Controller
                                                          lnZone Detachment
                 ______________System

     Method of supply               Sterile, single use   Sterile, single use   Sterile, single use   Sterile, single use
     (coil/delivery
     system)

      Blockade Medical                                                                 Page 32 of 146
      Barricade Embolization Coil                                                      Premarket Notification
      System




                                                                                                                            Exhibit F
                                                                                                                             Page 3
Case 8:19-cv-01335-JLS-KES Document 1-7 Filed 07/08/19 Page 4 of 8 Page ID #:159


     Section 6                                                                             510(k) Summary




     Performance Data:
     All necessary verification and validation testing has been performed for the Barricade
     Embolization Coil System to assure substantial equivalence to the predicate devices and
     demonstrate the device performs as intended. All testing was performed on test units
     representative of finished devices. Comparative simulated use testing demonstrated that
     the Barricade Embolization Coil System is substantially equivalent to the predicate
     devices. Testing included:
         * Visual inspection
         * Dimensional measurement
         * Simulated Use
                 o Introduction
                 o Tracking
                 " Reposition/deployment
                 " Detachment
                 o Overall Performance
         " Detachment Zone tensile
         a Stretch Resistance tensile
         * Corrosion resistance
         * MR compatibility

      Biocompatibility and animal testing was performed as follows:
      Test                                 Results                              Conclusions
      Cytotoxicity Testing   -   Neutral   97% cell viability                   Non-cytotoxic
      Red Uptake (NRU)/MEFM
      (implant)
      Sensitization Testing - Kligman      No reaction                          Non-sensitizing
      Maximization
      (implant)
      Intracutaneous Reactivity            No significant greater biological    Non-irritant
      (implant)                            reaction than the controls
      Hemolysis                            < 2% hemnolysis                      Non-hemolytic
      (implant)                            _________________

      Prothrombiti Time                    Normal range (1O-l4sec)              No adverse effect on prothrombin
      (implant)                                                                 coagulation time
      Complement Activation                No increase observed compared        Does not induce complement
      (implant)                            to controls                          activation.
      Acute Systemic Toxicity              Did not induce a significantly       Non-toxic
      (implant)                            greater reaction than controls
      Materials Mediated Pyrogen           No      individual     temperature   Non-pyrogenic
                                                                     0
      (implant)                             increase of>       0.5       C      _______________

      Ames Assay                           No significant increase in the Not considered mutagenic
      (implant)                            number of revertant colonies
                                           compared to controls
      Mouse Lymphoma                       No significant increase in mutant Non-mutagenic
      (implant)                            frequency
      Micronucleus Assay                   No     statistical  increase   in- Non-mutagenic (non-genotoxic,

      Blockade Medical                                                          Page 33 of 146
      Barricade Embolization Coil                                               Premarket Notifilcation
      System




                                                                                                               Exhibit F
                                                                                                                Page 4
Case 8:19-cv-01335-JLS-KES Document 1-7 Filed 07/08/19 Page 5 of 8 Page ID #:160


     Section 6                                                                                       510(k) Summary


     Test                                         Results                                Conclusions
     w/confirmation                               micronucleated         erythrocytes    non-clastogenic)
     (implant)                                    compared to controls
     Implantation, intramuscular                  Bioreactivity rating 3.6               Non-reactive
     (implant)
     Systemic Toxicity, 90 day                    The test article did not appear to     Non-toxic
     (implant)                                    demonstrate local or systemic
              ____________________________signs          of toxicity                    _________________

     Cytotoxicity- MEM Elution                    < Grade 2                              Non-cytotoxic
     (delivery system)                            __________________________________

     Sensitization- Murine Local                  Stimulation Indices calculated <       Not considered to be sensitizing
     Lymph Node Assay                             3.0.
     (delivery system)
     ISO Intracutaneous Study                     Mean score difference from             Non irritant
     (delivery system)                            control < 1.0.
     ISO Systemic Toxicity Study                  No mortality or systemic toxicity      Non-toxic
      (delivery system)                           observed.
      Hemolysis                                   Mean hemolytic index was 0%            Non-hemolytic
      (delivery system)
      Materials Mediated Pyrogen                  No      individual    temperature Non-pyrogenic
      (delivery system)                           increase of > 0.5 0 C
      Acute Animal Studies                        BCS product provided angiographic occlusion immediately following
                                                  treatment




      Basis for Determination of Substantial Equivalence:
      Upon reviewing the safety and efficacy information provided in this submission and
      comparing intended use, principle of operation and overall technological characteristics,
      the Barricade Embolization Coil System is determined by Blockade Medical, to be
      substantially equivalent to existing legally marketed devices.




      Blockade Medical                                                                   Page 34 of 146
      Barricade Embolization Coil                                                        Premarket Notification
      System




                                                                                                                            Exhibit F
                                                                                                                             Page 5
Case 8:19-cv-01335-JLS-KES Document 1-7 Filed 07/08/19 Page 6 of 8 Page ID #:161


     DEPARTMENT OF HEALTH & HUMAN SERVICES                                          Public Health Service


                                                                                    Food and Drug Administration
    ~2March                                   28, 2013                              10903 New Hampshire Avenue
                                                                                    Document Control Center - W066-0609
                                                                                    Silver Spring, MD 20993-0002




   Blockade Medical
   Ms. Rebecca K Pine
   Regulatory Affairs
   18 Technology Dr. Suite 169
   Irvine, CA 92618

   Re: K123338
       Trade/Device Name: Barricade Embolization Coil System
       Regulation Number: 21 CFR 882.5950
       Regulation Name: Neurovascular Embolization Device
       Regulatory Class: Class 11
       Product Code: HCG
       Dated: February 8, 2013
       Received: February 11, 2Q13

   Dear Ms. Pine:


   We have reviewed your Section 5 10(k) premarket notification of intent to market the device
   referenced above and have determined the device is substantially equivalent (for the indications
   for use stated in the enclosure) to legally marketed predicate devices marketed in interstate
   commerce prior to May 28, 1976, the enactment date of the Medical Device Amendments, or to
   devices that have been reclassified in accordance with the provisions of the Federal Food, Drug,
   and Cosmetic Act (Act) that do not require approval of a premarket approval application (PMA).
   You may, therefore, market the device, subject to the general controls provisions of the Act. The
   general controls provisions of the Act include requirements for annual registration, listing of
   devices, good manufacturing practice, labeling, and prohibitions against misbranding and
   adulteration. Please note: CDRH does not evaluate information related to contract liability
   warranties. We remind you; however, that device labeling must be truthful and not misleading.

   If your device is classified (see above) into either class II (Special Controls) or class II1 (PMA),
   it may be subject to additional controls. Existing major regulations affecting your device can be
   found in the Code of Federal Regulations, Title 21, Parts 800 to 898. In addition, FDA may
   publish further announcements concerning your device in the Federal Regzister.

   Please be advised that FDA's issuance of a substantial equivalence determination does not mean
   that FDA has made a determination that your device complies with other requirements of the Act
   or any Federal statutes and regulations administered by other Federal agencies. You must
   comply with all the Act's requirements, including, but not limited to: registration and listing (21
   CER Part 807); labeling (21 CFR Part 80 1); medical device reporting (reporting of medical
   device-related adverse events) (21 CFR 803); good manufacturing practice requirements as set




                                                                                                            Exhibit F
                                                                                                             Page 6
Case 8:19-cv-01335-JLS-KES Document 1-7 Filed 07/08/19 Page 7 of 8 Page ID #:162


  Page 2 - Ms. Rebecca K. Pine

  forth in the quality systems (QS) regulation (21 CER Part 820); and if applicable, the electronic
  product radiation control provisions (Sections 53 1-542 of the Act); 21 CFR 1000-1050.

  If you desire specific advice for your device on our labeling regulation (21 CFR Part 801), please
  go to http://www.fda.2ov/AboutFDA/CentersOffices/CDRH/CDRHOffices/ucm 15 809.htm for
  the Center for Devices and Radiological Health's (CDRI-'s) Office of Compliance. Also, please
  note the regulation entitled, "Misbranding by reference to premarket notification" (2ICFR Part
  807.97). For questions regarding the reporting of adverse events under the MDR regulation (21
  CFR Part 803), please go to
  http://www.fda.gov/MedicalDevices/Safety/ReportaProblem/default.htm for the CDRH' s Office
  of Surveillance and Biometrics/Division of Postmarket Surveillance.

  You may obtain other general information on your responsibilities under the Act from the
  Division of Small Manufacturers, International and Consumer Assistance at its toil-free number
  (800) 638-2041 or (301) 796-7100 or at its Internet address
  http://www.fda.gov/MedicalDevices/ResourcesforYou/Industry/default.htm.

                                                   Sincerely yours,

                                                    Victor tW-0t1bm er -S
                                                   Victor Krauthamer, Ph.D.
                                                   Acting Director
                                                   Division of Neurological
                                                        and Physical Medicine Devices
                                                   Office of Device Evaluation
                                                   Center for Devices and Radiological Health


   Enclosure




                                                                                                Exhibit F
                                                                                                 Page 7
Case 8:19-cv-01335-JLS-KES Document 1-7 Filed 07/08/19 Page 8 of 8 Page ID #:163


      Section 5                                          Indications for Use Statement

                  5. Indications for Use Statement



                              INDICATIONS FOR USE STATEMENT



      510(k) Number (if known): K 123338

      Device Name: Barricade Embolization Coil System

      Indications for Use:

     The Barricade Coil System is intended for the endovascular embolization of intracranial
     aneurysms and other neurovascular abnormalities such as arteriovenous malformations
     and arterioivenous fistulae. The Barricade Coil System is also intended for vascular
     occlusion of blood vessels within the neurovascular system to permanently obstruct blood
     flow to an aneurysm or other vascular malformation and for arterial and venous
     embolizations in the peripheral vasculature.




                                            AND/OR
      Prescription Use X                                   Over-The-Counter Use.
      (Part 21 CFR 801 Subpart D)                          (21 CFR 801 Subpart C)


      (PLEASE DO NOT WRITE BELOW THIS LINE - CONTINUE ON ANOTHER
      PAGE IF NEEDED)

                    Concurrence of CDRH, Office of Device Evaluation (ODE)




                    Victor KrautharerA
                    2013.03.28 12.079-8 04'00'
                    (Division Sign-Off)*
                    Division of Neurological and
                     Physical Medicine Devices


                    510(k) Number K123338
                                                                               Page   -of__




                                                                                              Exhibit F
                                                                                               Page 8
